IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-327-CR


JAMES DAVID NORMAN,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY,
NO. 2C90-95,870, HONORABLE JOHN BARINA, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for driving while intoxicated.  Punishment was
assessed at confinement for 1 year and a $1000 fine.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1991).


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed On Appellant's Motion
Filed:  December 18, 1991
[Do Not Publish]